Citation Nr: 0117345	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  95-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
proctitis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1985 to 
November 1988.

The instant appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which granted a claim for 
service connection for proctitis and assigned a 30 percent 
disability evaluation.  

In August 1998, the Board of Veterans' Appeals (Board) denied 
an evaluation in excess of 30 percent for proctitis.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In June 1999, the VA General 
Counsel and the appellant's attorney filed a Joint Motion to 
Vacate the Decision of the Board, to Remand the Decision, and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's August 1998 decision and remand the 
matter primarily because the record included a private 
physician's record in German which had not been translated.  
The Court granted the Joint Motion later that month, which 
vacated and remanded the matter on appeal.

Thereafter, the case was remanded by the Board in December 
1999 for further development and for due process reasons.

The appellant's attorney, in November 2000 correspondence 
with the RO, seems to have raised a claim for a total rating 
for compensation purposes based upon individual 
unemployability.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.


REMAND

The Board notes that at her November 2000 hearing before the 
undersigned member of the Board, the appellant submitted 
additional evidence, including a copy of a favorable decision 
concerning disability benefits by the Social Security 
Administration (SSA).  Pursuant to 38 C.F.R. § 20.1304, any 
pertinent evidence submitted by the appellant, which is 
accepted by the Board, must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived, in writing, by 
the appellant or representative.  38 C.F.R. § 20.1304(c) 
(2000).  During her hearing, she testified that she wanted to 
waive RO consideration of this additional evidence.  However, 
in correspondence from the appellant's attorney dated on 
November 16, 2000, the attorney withdrew the waiver, stating 
that the appellant did not give informed consent at the 
hearing.  The Board also notes that the appellant's attorney 
was not present at the hearing.  However, she testified that 
she wanted to proceed without counsel.  Based on these facts, 
the Board determines that consideration of the additional 
evidence by the RO has not been waived, the RO must be given 
the opportunity to review this evidence before the Board can 
enter a decision.  38 C.F.R. § 20.1304(c) (2000).

The Board notes that following its 1999 remand in this case, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist and the duty to notify.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the VCAA and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant contends, in 
substance, that her service-connected gastrointestinal 
disability is more accurately characterized as ulcerative 
colitis, and that it warrants at least a 60 percent 
disability evaluation. 

A review of the record reveals that the claims folder 
apparently does not contain all the relevant records.  The 
Board notes that the appellant has identified several private 
health care providers who treated her service-connected 
disorder and whose records have not been associated with the 
claims folder.  First, the appellant identified that a Dr. 
David Ross at the Tatum Family Health Center in Gary, 
Indiana, treated her disorder on December 26 or 27, 1991.  
The RO attempted to develop this evidence by sending Dr. Ross 
a letter requesting the pertinent records in August 1993; 
however, it appears that no response to that letter was ever 
received.  The RO should once again attempt to develop 
evidence from that source.

Second, the appellant identified that her service-connected 
disorder had been treated at the Tulane Medical Center in New 
Orleans, Louisiana, from September 1993 to January 1994.  The 
RO attempted to develop this evidence by sending that 
facility a letter requesting the pertinent records in October 
1998.  By letter dated in November 1998, the Tulane 
University Hospital and Clinic replied that it needed 
additional information to locate the pertinent records.  The 
Tulane University Hospital and Clinic requested the 
appellant's date of birth, social security number, Tulane 
Medical Record number, the name of the physician the 
appellant saw, other names the appellant may have been seen 
under, or any alternate spellings of the appellant's name.  
The RO responded to the request by providing the appellant's 
date of birth, social security number, and birth surname.  
However, that response was sent to an address in 
Summersville, Missouri, and was eventually returned to the RO 
as undeliverable.  Further, the RO wrote the appellant a 
letter and requested that she provide the Tulane Medical 
Record number, the name of the physician she saw, other names 
she may have been seen under, and any alternate spellings of 
the appellant's name.  However, that letter was not sent to 
the appellant's last address of record.  For these reasons, 
the RO should again ask the appellant, by letter sent to her 
last address of record, to provide the supplemental 
information.  After any response from her has been received, 
the RO should once again attempt to develop evidence from the 
Tulane University Hospital and Clinic in New Orleans, 
Louisiana, by providing, as much as possible, the additional 
information requested.

Third, during her November 1999 hearing, the appellant 
testified that she was currently being treated by a private 
gastroenterologist in Columbus, Georgia, a Dr. Gadding.  She 
testified that his records were not included in the records 
she submitted at the time of the hearing; therefore, the RO 
should attempt to develop evidence from that source.

Further, the evidence presented by the appellant at her 
hearing included a June 1999 Social Security Administration 
(SSA) decision which awarded her disability benefits for her 
gastrointestinal problems.  Records pertaining to the award 
of such benefits by the SSA have not been associated with the 
record.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  
Thus, the RO must request complete copies of any SSA records 
utilized in awarding the appellant disability benefits.

The Board finds that the appellant should be afforded a new 
gastrointestinal examination, one that addresses the current 
severity of her service-connected symptomatology, including 
its effect on her employability, and which takes into account 
records of intervening treatment since the time of the last 
examination.  38 C.F.R. §§ 3.327, 4.2 (2000); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

The Board notifies the appellant that the requested 
examination is being scheduled to assist VA in properly 
adjudicating her claim and that her failure to report for the 
examination may result in her claim being disallowed.  
38 C.F.R. § 3.655 (2000).  The appellant is further advised 
that the duty to assist is not a "not always a one-way 
street".  She should assist the RO, to the extent possible, 
in the development of her claim.  Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to her claim, 
including evidence of current or past 
treatment for any gastrointestinal 
disorder, including proctitis, that has 
not already been made part of the record, 
federal and non-federal, and should 
assist her in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization. 

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain:

a.  All records pertaining to the 
appellant's military medical 
treatment which have not been 
associated with the claims folder, 
including treatment at the Martin 
Army Community Hospital, Fort 
Benning, Georgia, since September 
2000; and

b.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the 
appellant.  The RO should proceed 
with all reasonable follow-up 
referrals that may be indicated by 
the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the appellant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain non-federal records.  Where 
necessary, the appellant must adequately 
identify the records and provide any 
necessary authorization.  In particular, 
the RO should make further efforts to 
obtain:

a.  All records pertaining to the 
appellant's treatment by Dr. David 
Ross, Tatum Family Health Center, 
1619 W. 5th Ave., Gary, Indiana, 
46404, on December 26 or 27, 1991; 
and

b.  All records pertaining to the 
appellant's treatment by the Tulane 
University Hospital and Clinic, 
Medical Record Department, 1415 
Tulane Ave., New Orleans, Louisiana, 
70112, dated between September 1993 
to January 1994; and

c.  All records pertaining to the 
appellant's treatment by a Dr. 
Gadding , a private 
gastroenterologist in Columbus, 
Georgia.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO should also afford the 
appellant a complete VA gastrointestinal 
examination for the purpose of 
determining the nature, extent and 
severity of the service-connected 
gastrointestinal disorder.  The 
appellant's claims folder must be 
furnished to the examiner in connection 
with the examination.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.

a.  The examiner should be requested 
to express an opinion, insofar as is 
medically possible, as to whether it 
is at least as likely as not that 
her service-connected disorder is 
more accurately described as 
ulcerative colitis, rather than 
proctitis; and

b.  The examiner should be requested 
to express an opinion, insofar as is 
medically possible, as to the effect 
of the appellant's service-connected 
gastrointestinal disorder on her 
employability.

The examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the appellant's claims 
folder.

5.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the appellant's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  The RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999) as the appellant has, in essence, 
appealed the issue of determination of 
the initial rating.  The RO should also 
consider whether the change in 
characterization of the disability is 
warranted, including whether the 
appellant's service-connected 
gastrointestinal disability should be 
rated as ulcerative colitis under 
38 C.F.R. § 4.114, Diagnostic Code 7323 
(2000).  See 38 C.F.R. §§ 4.1, 4.2, 4.13 
(2000).  If the claim remains denied, the 
appellant and her representative should 
be furnished an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




